Citation Nr: 0927998	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-39 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of cervical strain status post C5-6 fusion 
currently rated as 20 percent disabling.

2.  Evaluation of radiculopathy of the right upper extremity 
currently rated as 20 percent disabling.

3.  Entitlement to a compensable evaluation for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The appellant had active service from January 1984 to January 
2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appellant was scheduled to appear at a Board hearing at 
the RO in January 2009 but he failed to report.  Accordingly, 
the hearing request is considered to have been withdrawn. See 
38 C.F.R. § 20.702 (2008).


FINDINGS OF FACT

1.  From July 1, 2007, to September 1, 2007, the Veteran's 
disability picture associated with his cervical strain status 
post C5-6 fusion most nearly approximates unfavorable 
ankylosis.

2.  Prior to July 1, 2007, and from September 1, 2007, 
cervical strain status post C5-6 fusion is manifested by, at 
its worst, forward flexion of 35 degrees and combined range 
of motion of the cervical spine of 240 degrees; there is no 
indication of incapacitating episodes.

3.  Radiculopathy of the right upper extremity is no more 
than mild.

4.  Hypertension is controlled by medication and is 
manifested by diastolic readings of primarily 100 or below 
and systolic readings below 160; diastolic pressure of 
predominantly 110 or more or systolic pressure of 
predominantly 200 or more is not shown. 




CONCLUSIONS OF LAW

1.  Prior to July 1, 2007, and from September 1, 2007, the 
criteria for an evaluation in excess of 20 percent for 
cervical strain status post C5-6 fusion have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2008).

2.  From July 1, 2007, to September 1, 2007, the criteria for 
an evaluation of 40 percent for cervical strain status post 
C5-6 fusion have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2008).


2.  The criteria for an evaluation in excess of 20 percent 
for radiculopathy of the right upper extremity have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Code 8510 (2008).

3.  The criteria for a disability rating of 10 percent 
disabling and no higher for hypertension have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West  2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code  (DC) 7101 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  However, a 
timing deficiency may be cured by the subsequent issuance of 
a fully compliant notice, followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

In the present case, the Veteran's claims arise from an 
appeal of the initial evaluations following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  Service 
treatment records and outpatient medical records have been 
obtained.  The appellant was afforded VA examinations.  These 
examinations were adequate in that the examiners had access 
to the appellant's history, the claims file was available for 
review, and the appellant was interviewed and examined. 
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v.  
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 
(2008), the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco  
v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App.  
31 (1999).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of  
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  



A.  Cervical Spine

On VA general examination in March 2004 the appellant 
reported that he underwent anterior cervical fusion of the 
C5-C6 vertebra in March 2002.  He reported that his neck was 
better in that most of the pain was gone, but he continued to 
have low grade discomfort in the neck and radiation of pain 
into the right shoulder and right arm without any sensation 
changes.  He further reported that he had regained the power 
in his right upper extremity which had been diminished during 
the time of the radiculopathy.  He reported that the pain in 
his neck waxed and waned according to activity.  He also 
noticed some mild degree of decreased mobility as expected 
after fusion.  He did not require any neck collar or 
assistive devices.  Occasionally, upon use of the right upper 
extremity, he developed an ice pick-like pain in the shoulder 
which resolved with rest and with return of normal posture.  
He reported that the discomfort did not preclude him from his 
usual activities or his occupational duties; he was self-
employed and was able to continue performing his jobs.  

Physical examination in March 2004 showed a normal cervical 
spine without tenderness.  Motion was reported to be good 
other than about a 5 degree loss in all four planes.  This 
did not change with repeated or resisted motion and in fact, 
tended to improve with repeated testing.  Neurologically, 
there was no loss of muscle strength, and sensation to pin 
and light touch distally was intact.  Deep tendon reflexes 
were normal in the upper extremities.  He was diagnosed with 
cervical spine, status post C5-C6 fusion with slightly 
diminished mobility and intermittent residual right upper 
extremity radiculopathy pain.  

On VA examination in August 2006 the appellant reported that 
his radicular pain had subsided to some extent, though it is 
still present.  He currently experienced right upper 
extremity radiculopathy.  Radiculopathy was reported to be 
constant.  His symptoms included radiation of pain, tingling 
and numbness in the right upper extremity.  His pain level is 
8/10; it was sharp; associated with spasms; and chronic in 
duration.  There were flare-ups associated with any lifting 
activities and driving, which required turning of the whole 
body.  He was unable to participate in any sports.  The 
appellant reported taking pain medication as needed.  
Occupationally, he was affected in that he had to change his 
occupation to become a supervisor in construction.  Driving 
skills were limited and the grip in the dominant right hand 
had been weakened.  

Physical examination showed a small horizontal scar about 4 
inches long in the cervical region toward the left median 
area, which had blended with the natural crease.  The scar 
was superficial, stable, and well-healed.  There was 
tenderness in the bilateral paracervical area, and there was 
radiation pain in the right median distribution.  There was 
postural rigidity in the cervical spine.  Forward flexion was 
40 degrees, extension was 45 degrees with pain at this point, 
and lateral flexion on both sides was 20 degrees with pain at 
the endpoint.  Rotation was not possible.  The examination 
report stated that there was additional limitation of motion 
with repetitive use, then clarified that there was no change 
in range of motion.  Neurological examination revealed 
diminished sensory in C6 distribution predominantly in the 
right upper extremity with no muscular wasting.  There were 
no fasciculations, and deep tendon reflexes were equal 
bilaterally.  Muscle strength was fair minus in the right 
upper extremity.  It was noted that x-rays of August 2006 
showed degenerative disk disease with posterior osteophytosis 
C3-5 with palet and screw fixation, and bilateral foraminal 
narrowing.

Upon VA examination in May 2007 the appellant reported neck 
pain at the base of the neck, which radiated into both upper 
extremities.  He reported daily neck discomfort, with the 
intensity of pain rated as 8/10.  He denied any periods of 
acute incapacitation and denied being bedridden because of 
his neck pain in the past 12 months.  He reported having to 
take two days off of work each week because of his neck pain.  
He also reported taking Vicodin daily, and Naprosyn as 
needed, with moderate relief.  

Physical examination of the cervical spine showed normal 
position of the head despite loss of lordosis.  Forward 
flexion was to 35 degrees, extension backwards was to 35 
degrees, left lateral flexion was to 30 degrees, right 
lateral flexion was to 35 degrees, left lateral rotation was 
to 50 degrees, and right lateral rotation was to 55 degrees.  
There was pain at all extremes of range of motion.  There was 
no additional limitation noted with 3 repetitions of movement 
during the physical examination that is related to pain, 
fatigue, incoordination, weakness or lack of endurance.  
There was objective evidence of painful motion without acute 
spasm, weakness or tenderness.  

Neurological examination showed decreased sensation in the 
right thumb.  Motor examination showed biceps, triceps, and 
brachocardialis muscle groups to be 5/5 bilaterally.  
Reflexes were 2+ and equal, biceps jerk, triceps jerk and 
brachocardialis bilaterally.  There were no reported 
incapacitating episodes.  It was noted that the nerve 
conduction velocity studies of the right upper extremity of 
May 2007 did not reveal evidence of radiculopathy.  He was 
diagnosed with degenerative disk disease of the cervical 
spine, status post fusion without radiculopathy to the right 
upper extremity.  

Private records dated in June 2007 reflect complaints of 
constant neck pain with muscle spasms radiating into both 
arms, right more than left.  Records further noted that the 
appellant had an EMG/nerve conduction study showing mild 
chronic nerve root irritation involving the C5, C6, and C7 
nerve root distribution, but no ongoing denervation.  

A May 2007 private treatment report noted that the appellant 
had numbness and tingling in both arms and decreased grip 
strength.  

Private treatment records dated in September 2007 show that 
the appellant experienced chronic pain, myofascial pain and 
spasm in the neck with radiation to both arms.  There was 
also numbness and tingling in both arms, as well as grip 
weakness.  Recently, the appellant experienced a flare up 
with such severe spasm that his neck locked up and could not 
move.  He was diagnosed with chronic myofascial pain and 
spasm, in the neck secondary to severe cervical spondylosis 
status post cervical fusion.  

On general VA medical examination in February 2008, the 
Veteran had cervical flexion to 45 degrees, extension to 25 
degrees, bilateral lateral flexion to 25 degrees, and 
bilateral rotation to 60 degrees.  There was increase pain 
with all movements and no further limitation of motion or 
pain with 3 repeated efforts.  There was positive tenderness 
of bilateral paracervical muscles, axial loading did not 
produce pain.  There was mild cervical lordosis but 
symmetrical with no spasms or guarding and no ankylosis.  
Neurologically, he was grossly intact with no focal deficits.  
CN I-XII was normal/intact.  Sensory examination of the upper 
bilateral extremities showed intact vibratory sensation, and 
light filament sensation distally, minus decreased sensation 
in C-6 distro right sight.  Motor examination showed equal 
strength at 5/5 bilaterally.  Reflexes were all 2+.  It was 
noted that the May 2007 NVC/EMG study of the right cervical 
paraspinal areas and right upper extremity did not reveal 
evidence of radiculopathy.  

Effective on September 26, 2003, disabilities of the spine 
have been rated under a General Rating Formula for Diseases 
and Injuries of the Spine.  The appellant's claim was 
received in February 2004.  The General rating formula 
therefore applies to the entire period under appeal.

The criteria of the General Rating Formula are applied with 
and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Associated objective neurologic abnormalities, including but 
not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code. General 
Rating Formula, Note (1).

Intervertebral disc syndrome (IVDS) is rated either under the 
General Rating Formula or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5243).

As noted above, the appellant has not had documented 
incapacitating episodes of IVDS associated with the cervical 
spine, and the General Rating Formula accordingly applies.

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine pertinent to the cervical 
spine are as follows.

A rating of 10 percent is assigned for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal contour; or, 
vertebral body fracture with loss of 50 percent of more of 
the height.

A rating of 20 percent is assigned for forward motion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A rating of 30 percent is assigned for forward flexion of the 
cervical spine 15 degrees or less, or favorable ankylosis of 
the entire cervical spine.

A rating of 40 percent is assigned for unfavorable ankylosis 
of the entire cervical spine.

A rating of 100 percent is awarded for unfavorable ankylosis 
of the entire spine.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion is zero to 45 
degrees, and left and right later rotation is zero to 80 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 340 degrees.  General Rating Formula, 
Note (2).

Reviewing the evidence of record, under the spinal disorder 
rating criteria, the Board finds that a staged 40 percent 
rating is warranted from July 2007 to September 2007.  This 
finding is based upon a September 2007 doctor's letter 
stating that the Veteran had recently suffered an episode of 
severe neck pain during which he could not move his neck.  
Thus, his symptomatology appears to have been the functional 
equivalent of unfavorable ankylosis.  The exact dates during 
which such symptoms were manifest is not known, just that it 
was recent to the September 2007 report.  Thus, resolving 
reasonable doubt in the Veteran's favor, a 40 percent 
evaluation is found to be warranted from July 2007 until 
September 2007.  As the September 2007 letter did not suggest 
that the Veteran remained unable to move his neck, the 20 
percent rating is reassigned effective that month.   

With respect to the rating period prior to July 2007 and from 
September 2007 onward, there is no basis for a rating in 
excess of 20 percent for the service-connected cervical spine 
disability.  Indeed, the evidence most favorable to the 
appellant shows that, at worst, he has flexion of the 
cervical spine to 35 degrees, and that the combined range of 
motion is, at worst, 240 degrees.  In order to warrant a 
higher evaluation, the disability must approximate the 
functional equivalent of severe limitation of motion or 
limitation of forward flexion to 15 degrees or less.  See 
DeLuca, 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007).  In this case, 
neither the objective nor subjective evidence suggests the 
presence of the functional equivalent of forward flexion 
limited to 15 degrees or less.  His remaining functional use 
of the cervical spine has been good, and has not approximated 
the functional restriction to forward flexion of 15 degrees 
or less or favorable ankylosis of the entire cervical spine.  

The Board acknowledges the Veteran's reports of pain and his 
use of strong pain medication, as noted in the examination 
reports and at an April 2007 RO hearing.  For example, at the 
hearing, the Veteran indicated problems with daily 
activities, such as buttoning his shirt.  A September 2007 
private doctor's letter also stated that the cervical pain 
interfered with the Veteran's pastime of archery.  However, 
the evidence from September 2007 onward shows that his range 
of motion is not diminished with repetitive movement and 
thus, his overall disability picture is found to most nearly 
approximate the 20 percent rating already assigned.  

Again, excluding the period from July 2007 to September 2007, 
the evidence shows that consistently the appellant has been 
able to move his neck and his neck is not ankylosed.

In light of the above discussion, the Board concludes that a 
40 percent rating applies from July 2007 to September 2007.  
For the remainder of the rating period on appeal, an 
evaluation in excess of 20 percent for the cervical strain 
status post C5-6 fusion is not warranted pursuant to the 
criteria for evaluating disabilities of the spine.

Additionally, as the evidence has shown the appellant has a 
scar resulting from the cervical spine surgery, the Board 
must also consider the appropriateness of a separate rating 
under the criteria for scars.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  

As noted above, at the VA examination of August 2006 the 
appellant was noted to have a horizontal scar in the left 
median area of the anterior cervical region, which is 
superficial, stable, well healed, and tender in the bilateral 
paracervical distribution.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, a scar which is superficial but painful 
on examination warrants a 10 percent evaluation.  As the 
evidence shows that the appellant's scar is tender, the Board 
finds the appellant is entitled to a separate evaluation for 
a scar in the anterior cervical region.  

The Board has also considered whether a separate evaluation 
for radiculopathy of the left arm is warranted.  In this 
regard, the Board notes that private treatment records and a 
VA examination of May 2007 show that the appellant complained 
of radiculopathy in his left arm.  A VA examination report of 
May 2007 notes that the appellant reported radiating pain 
form his neck down both arms.  Private treatment records of 
September 2007 it was noted he experienced pain and muscle 
spasms which radiated into both arms and caused numbness and 
tingling in both arms.  While the appellant has reported 
symptoms of pain, numbness and tingling in his left arm, 
there is no diagnosis of radiculopathy associated with the 
left arm.  In fact, as noted above, EMG/VC tests have been 
negative for any findings of radiculopathy of the left arm.  
Moreover, at the latest VA examination of February 2008 the 
appellant was noted to be neurologically grossly intact with 
no focal deficits.  Vibratory sensation was intact in the 
left arm and reflexes were all 2+.  Therefore, the appellant 
is not entitled to a separate evaluation for radiculopathy of 
the left arm.

Finally, the Board finds that in this case, the disability 
picture is not so exceptional or unusual as to warrant a 
referral for an evaluation on an extraschedular basis.  For 
example, it has not been shown that the appellant's service-
connected cervical spine disability alone has resulted either 
in frequent hospitalizations or caused marked interference in 
his employment.  At the VA examinations, it was noted that 
the appellant, while he had to modify his employment, 
continued to be employed.  The current schedular ratings 
amply compensate the appellant for his disability due to his 
cervical spine disorder.  The Board is therefore not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b) (1) (2007).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

B. Radiculopathy, right upper extremity.

The appellant has been awarded a separate disability rating 
for the neurological manifestations of his cervical spine 
disability under 38 C.F.R. § 4.124a, Diagnostic Code 8510.  
Diagnostic Code 8515 provides for a 10 percent evaluation for 
mild incomplete paralysis of the upper radicular group (fifth 
and sixth cervicals) for the major or minor nerve.  A 40 
percent is warranted for moderate incomplete paralysis for 
the major hand and a 30 percent rating for the minor hand.  A 
50 percent evaluation is warranted for severe incomplete 
paralysis of the major hand, and a 40 percent evaluation for 
the minor hand.  A 70 percent evaluation is warranted for 
complete paralysis of the upper radicular group (fifth and 
sixth cervicals) for the major hand, and a 60 percent 
evaluation for the minor hand, with all shoulder and elbow 
movements lost or severely affected, hand and wrist movements 
not affected.  38 C.F.R. § 4.124a, DC 8515.

The appellant's right upper extremity disability is 
characterized by radiating pain, tingling and numbness, it 
does not rise to the level of moderate incomplete paralysis.  
At its worst, there was demonstrated diminished sensory 
function in C6 distribution with no muscular wasting and 
decreased sensation in the right thumb.  Reflexes in the 
biceps and triceps were consistently 2+.  Significantly, the 
Board notes that EMG/NCV examination of May 2007 showed no 
evidence of radiculopathy.  The Board acknowledges that a 
June 2007 private treatment record noted that EMG/nerve 
conduction study showed mild chronic nerve root irritation 
involving the C5, C6, and C7 nerve root distribution, but no 
ongoing denervation.  However, as noted, the nerve irritation 
was mild and, overall, the symptomatology has consistently 
been mild in nature.  Accordingly, a disability rating in 
excess of 20 percent is not warranted for the appellant's 
right upper extremity disability.  In so finding, the Board 
acknowledges the Veteran's complaints of numbness and 
tingling, as stated at his VA examinations and at the April 
2007 RO hearing.  However, in the absence of objective 
findings demonstrating at least moderate symptomatology, an 
increase is not justified.

C.  Hypertension

The appellant's hypertension is rated under Diagnostic Code 
7101.  Under this code, hypertension means that the diastolic 
blood pressure is predominantly 90mm., or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  A 10 percent rating is 
warranted for hypertension when diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; with a history of diastolic 
pressure predominantly 100 or more which requires continuous 
medication for control.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, including Note 1 (2008).

A review of the pertinent evidence in this case reveals that 
a compensable disability rating under the criteria of 
Diagnostic Code 7101 is not warranted.  The pertinent 
evidence of record includes the report of a March 2004 VA 
examination.  It was noted that hypertension was diagnosed in 
2003 and that he had had elevated blood pressure for the 
previous 2 years.  It was noted that he was placed on 
hydrochlorothiazide 12.5 mg daily and was continued on that 
dosage.  His blood pressure was noted to be 135/81, 134/86, 
and 141/87.  He had no additional complications related to 
his hypertension.  

A February 2007 letter from the appellant's private physician 
noted that the appellant was currently taking Benicar HCT 
40/12.5 for his hypertension.  Blood pressure was noted to be 
138/88 in June 2006, 140/90 in July 2006, and 138/97 and 
139/101 in December 2006.

A VA examination report of May 2007 noted blood pressure 
readings of 144/90 in the right arm, 136/88 in the left arm, 
and 150/99.  The appellant was taking Benicar 1 tablet per 
day with good control of the blood pressure without any side 
effects.  The appellant stated that his blood pressure varies 
gradually with pain.  

A VA examination report of February 2008 noted the 
appellant's blood pressure readings as 168/106, 155/95, and 
153/94.  The appellant was still taking Benicar for his blood 
pressure.  

In light of the above evidence, the Board finds that the 
appellant's service-connected hypertension warrants a 10 
percent evaluation and no higher.  Throughout the appeal 
period diastolic blood pressure readings were primarily below 
100 and the appellant had not been found to have a systolic 
pressure of 160 or more on any VA examination or outpatient 
treatment record.  However, the hypertension has required 
continuous treatment with medication.  The Board notes that a 
20 percent evaluation is not warranted as the appellant's 
hypertension does not have diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more.  

Under the circumstances, the Board concludes the current  
level of disability shown is encompassed by the rating 
assigned and with due consideration to the provisions of 38  
C.F.R. § 4.7, a higher evaluation is not warranted for any 
portion of the time period under consideration.  The Board  
has considered staged ratings, under Fenderson v. West, 12  
Vet. App. 119 (1999), but concludes that since service 
connection has been in effect, a 10 percent rating, and no 
more, is warranted.  

Finally, the Board finds that in this case, the disability 
picture is not so exceptional or unusual as to warrant a 
referral for an evaluation on an extraschedular basis.  For 
example, it has not been shown that the appellant's service-
connected hypertension alone has resulted either in frequent 
hospitalizations or caused marked interference in his 
employment.  Thus, the current schedular ratings are found to 
appropriately compensate the appellant for his disability.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1) (2007).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

From July 1, 2007, to September 1, 2007, a rating of 40 
percent disabling for cervical strain status post C5-6 fusion 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.


Prior to July 1, 2007, and from September 1, 2007, a rating 
in excess of 20 percent disabling for cervical strain status 
post C5-6 fusion is denied.

A rating in excess of 20 percent disabling for radiculopathy 
of the right upper arm is denied.

A separate 10 percent evaluation for a scar on the anterior 
cervical region is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

A 10 percent evaluation for hypertension is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


